DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I including claims 1-5, 7 and 13-17 in the reply filed on 3/02/2021 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. [US 2018/0158995 A1].

 Regarding claim 2, Li et al. discloses diameters of the scattering particles are smaller than diameters of the first photoluminescence particles, and the diameters of the first photoluminescence particles are in a range from 10 µm to 15 µm (figure 1, paragraph 0018).
Regarding claim 3, Li et al. discloses a weight percentage concentration of the first photoluminescence particles in the luminescence layer is in a range from 3% to 35% (paragraph 0020).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Kito [US 2019/0113763 A1].
Regarding claim 5, Li et al. discloses the phosphor wheel, but does not clearly disclose the first wavelength conversion layer disposed on the substrate or the luminescence layer and comprising a plurality of second photoluminescence particles, wherein an overlapping area formed by a vertical projection of the first wavelength conversion layer on the substrate and a vertical projection of the luminescence layer on the substrate is smaller than an area of the vertical projection of the luminescence layer on the substrate. 
Kito teaches a phosphor wheel [figure 3] having the first wavelength conversion layer [52] disposed on the substrate or the luminescence layer [51] and comprising a plurality of second photoluminescence particles, wherein an overlapping area formed by a vertical projection of the first wavelength conversion layer on the substrate and a vertical projection of the luminescence layer on the substrate is smaller than an area of the vertical projection of the luminescence layer on the substrate (figures 1-3, paragraph 0064). 
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the phosphor wheel of Li et al. with the 
Regarding claim 7, Kito discloses a light source system [1] including the phosphor wheel [40, 60]; a light emitter [10, 102]; and a light reflector [80] optically coupled between the light emitter and the phosphor wheel and having a reflective surface facing the phosphor wheel (figure 1).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The following is a statement of reasons for the indication of allowable subject matter: claim 4 recites a ratio of a peak brightness of the first wave peak to a peak brightness of the second wave peak is in a range from 2 to 36, which are not disclosed or suggested by the prior of record.
Claims 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 13 recites a phosphor wheel including a light emission spectrum of the modulated light has a first peak brightness and a second peak brightness, wherein the first peak brightness is greater than the second peak brightness, and a ration of the first peak brightness to the second peak brightness is in a range from 2 to 36. These .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2016/0254417 discloses a luminescence layer having phosphor particles 12, light-scattering particles 13, and a sealing material 11 (figure 1A, paragraphs 0030-0037). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383.  The examiner can normally be reached on M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BAO Q. TRUONG
Primary Examiner
Art Unit 2875


/BAO Q TRUONG/Primary Examiner, Art Unit 2875